                    Case 2:15-cv-02245-ROS Document 296 Filed 09/13/19 Page 1 of 3



               1 Lisa Ells – Cal. Bar No. 243657*
                 Caroline E. Jackson – D. Md. Bar No. 18545*
               2 ROSEN BIEN
                 GALVAN & GRUNFELD LLP
               3 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
               4 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
               5 lells@rbgg.com
                 cjackson@rbgg.com
               6
                 Sabarish Neelakanta – Fla. Bar No. 26623*
               7 Daniel Marshall – Fla. Bar No. 617210*
                 Masimba Mutamba – Fla. Bar No. 102772*
               8 HUMAN RIGHTS DEFENSE CENTER
                 Post Office Box 1151
               9 Lake Worth, Florida 33460-1151
                 Telephone: (561) 360-2523
              10 Facsimile: (866) 735-7136
                 sneelakanta@humanrightsdefensecenter.org
              11 dmarshall@hrdc-law.org
                 mmutamba@hrdc-law.org
              12
                 David J. Bodney – Ariz. Bar No. 006065
              13 Michael A. DiGiacomo – Ariz. Bar No. 032251
                 BALLARD SPAHR LLP
              14 1 East Washington Street, Suite 2300
                 Phoenix, Arizona 85004-2555
              15 Telephone: (602) 798-5400
                 Facsimile: (602) 798-5595
              16 bodneyd@ballardspahr.com
                 digiacomom@ballardspahr.com
              17
                 *Admitted Pro Hac Vice
              18
                 Attorneys for Plaintiff
              19
              20                         UNITED STATES DISTRICT COURT
              21                               DISTRICT OF ARIZONA
              22
              23 Prison Legal News, a project of the Human     Case No. CV-15-2245-PHX-ROS
                 Rights Defense Center,
              24              Plaintiff,                       NOTICE OF SETTLEMENT
              25        v.                                     Judge: Hon. Roslyn O. Silver
              26 Charles L. Ryan, et al,
                              Defendants.
              27
              28
[3435523.2]

                    NOTICE OF SETTLEMENT OF PLAINTIFF’S DUE PROCESS DAMAGES CLAIMS AND CLAIMS RE THE
                                                   CELLING OF AMERICA
                     Case 2:15-cv-02245-ROS Document 296 Filed 09/13/19 Page 2 of 3



               1         Plaintiff Prison Legal News (“PLN”), by and through its undersigned counsel,
               2 hereby submits this Notice of Settlement to inform the Court that the parties have reached
               3
                 a settlement on the following remaining triable issues in this matter:
               4
               5         1.    PLN’s Fourteenth Amendment damages claims against Defendants Ryan and

               6                Olsen for the refusal to deliver issues of Prison Legal News; and

               7         2.     PLN First and Fourteenth Amendment claims against Defendants for the

               8                refusal to deliver The Celling of America.

               9         The parties will file a stipulation and proposed order, mostly likely next week,

              10 confirming the terms of the settlement these claims as soon as the parties have finalized
              11 those documents. It is therefore respectfully requested that the October 16-17, 2019, trial,
              12 and all associated deadlines be vacated.
              13
              14 DATED: September 13, 2019               Respectfully submitted,
              15                                         HUMAN RIGHTS DEFENSE CENTER
              16
              17                                         By: /s/ Masimba Mutamba
                                                             Masimba M. Mutamba
              18
              19                                         Attorneys for Plaintiff
              20
              21
              22
              23
              24
              25
              26
              27
              28
[3435523.2]
                                                                2
                     NOTICE OF SETTLEMENT OF PLAINTIFF’S DUE PROCESS DAMAGES CLAIMS AND CLAIMS RE THE
                                                    CELLING OF AMERICA
                     Case 2:15-cv-02245-ROS Document 296 Filed 09/13/19 Page 3 of 3



               1                                CERTIFICATE OF SERVICE
               2          I certify that, on the 13th day of September, 2019, I electronically transmitted a
               3
                   PDF version of this document to the Office of the Clerk of the Court, using the CM/ECF
               4
                   System for filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants
               5
               6 listed for this matter.
               7
               8
                                                             By:       /s/ Masimba Mutamba
               9                                                       Masimba M. Mutamba
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
[3435523.2]
                                                                   3
                     NOTICE OF SETTLEMENT OF PLAINTIFF’S DUE PROCESS DAMAGES CLAIMS AND CLAIMS RE THE
                                                    CELLING OF AMERICA
